Citation Nr: 1816142	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-53 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable evaluation for diabetic retinopathy of the right eye.

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for skin disorder, to include as due to herbicide exposure.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to March 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2017 and July 2017 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2018 correspondence, the Veteran waived initial RO consideration of new evidence and other evidence submitted since the statement of the case.  38 C.F.R. § 20.1304(c) (2017).

A claim for a TDIU is part and parcel of an increased rating claim where, as here, a claimant asserts that his service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In an August 2017 correspondence, the Veteran's representative contended that he was not working due to his service-connected disabilities.  The Board has therefore characterized the issues on appeal to include a claim for a TDIU. 

The Board also notes that in September 2017, the Board remanded the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus for additional development.  In a subsequent December 2017 supplemental statement of the case, the RO denied a rating in excess of 20 percent for diabetes mellitus.  However, the Board notes that this issue is not yet currently before the Board and will be the subject of a separate Board decision when all development has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an initial compensable evaluation for diabetic retinopathy of the right eye and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected back disability has been manifested by pain and limitation of motion, but not by forward flexion of the thoracolumbar spine of 30 degrees or less, incapacitating episodes, or unfavorable ankylosis of the thoracolumbar spine.

2.  The Veteran has exhibited radiculopathy consistent with moderate paralysis in the right lower extremity; symptoms consistent with moderately severe incomplete paralysis, severe incomplete paralysis, or complete paralysis have not been demonstrated.

3.  The Veteran has exhibited radiculopathy consistent with mild incomplete paralysis in the left lower extremity; symptoms consistent with moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, and complete paralysis have not been demonstrated.  

4.  A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.

5.  A skin disability was not shown in service, did not manifest to a compensable degree within one year of service separation, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).

4.  A bilateral hearing loss disability was not incurred in the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

5.  A skin disability was not incurred in service, nor may it be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103(A) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran and his attorney have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed skin disability.  However, VA need not conduct an examination with respect to this claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As will be discussed in detail below, the standards of McClendon are not met in this case as there is no credible lay evidence or competent medical evidence that the Veteran has a current skin disability that is related to service.  Thus remand for a VA examination is not necessary. 


I.  Increased Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Factual Background

The Veteran underwent a VA examination in July 2017.  The examiner noted that the Veteran had a lumbosacral strain, degenerative arthritis of the lumbar spine, intervertebral disc syndrome, spinal stenosis and spondylolisthesis.  The Veteran reported having pain with bilateral sciatica.  He felt some numbness and pins and needles going down his legs.  The examiner noted that an April 2016 VA neurology consultation indicated that the Veteran reported that he had right leg lower lateral pain whenever he woke up from sleep.  He had aching feet at the bottom but also had pain across the top as well as some tingling.  The Veteran also reported that every "year or two" he would hurt his back where he was laid up in bed for a week.  The neurology consultation diagnosed the Veteran with sciatica.  

On examination, flexion was from 0 to 60 degrees.  Extension, left and right lateral flexion and left and right lateral rotation were all from 0 to 20 degrees.  The range of motion itself did not contribute to functional loss but there was pain noted on the examination which caused functional loss.  Flexion, extension, left and right lateral flexion and left and right lateral rotation all exhibited pain on examination.  There was pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was no additional loss of function or limitation in range of motion after repetitive use.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner was also unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  The Veteran reported flare-ups of the lumbar spine that were painful.  He stated that during flare-ups, he had difficulty bending, carrying or lifting more than 20 pounds, standing, sitting or walking long periods.  The Veteran had guarding and muscle spasm of the spine which resulted in abnormal gait or abnormal spine contour.  He also had interference with standing and interference with sitting.  Muscle strength testing was normal and there was no atrophy.  There was no ankylosis of the spine.  

The Veteran had intervertebral disc syndrome of the spine but he did not have any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran did not use any assistive devices.  The examiner indicated that the Veteran's thoracolumbar spine disability impacted his ability to work as he was unable to do heavy physical labor, could not carry or lift more than 20 pounds and could not sit, stand or walk for long periods.  The Veteran was able to do sedentary work but only if he got up frequently.  The examiner noted that there was a marked increase in the Veteran's condition as evidenced by x-rays, patient complaints, bilateral sciatica and visits to his primary care physician, neurology and physical therapy.  
 
The sensory examination revealed decreased sensation in the bilateral toes and a positive straight leg test on the right side.  The Veteran had radiculopathy.  He had severe intermittent pain, moderate paresthesias and moderate numbness of the right lower extremity.  He had moderate intermittent pain, mild paresthesias and mild numbness of the left lower extremity.  The examiner indicated that the Veteran had moderate radiculopathy of the right sciatic nerve and mild radiculopathy of the left sciatic nerve.  

On a November 2017 VA examination for diabetic sensory peripheral neuropathy, the VA examiner indicated that the Veteran had decreased sensation in the feet and toes.  There was decreased sensation in the bilateral lower extremities.  With regard to his low back, the Veteran had mild incomplete paralysis of the right and left sciatic nerve.  

A.  Lumbar Spine

The Veteran filed a claim for an increased rating for his service-connected lumbar spine disability which was received by VA in May 2017.

The Veteran's low back disability is currently rated as 20 percent disabling under Diagnostic Code 5243.  

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Analysis

Based on the reported symptomatology of the Veteran's limitation of motion and reported functional impairment and flare-ups at his July 2017 VA examination, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability have not been met.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

As reflected above forward flexion of his thoracolumbar spine was not limited to 30 degrees or less on the most recent VA examination in July 2017, even after considering repetitive use.  While the examiner noted that it would be speculation to describe this functional loss in terms of range of motion as he was not there with the Veteran during overuse and flare-ups, the lay and medical evidence do not more nearly approximate the criteria for a higher rating.  Of note, the Veteran reported that during flare-ups, he had difficulty bending, carrying or lifting more than 20 pounds, standing, sitting or walking long periods.  These limitations do not more nearly approximate limitation of flexion of 30 degrees or less or ankylosis.  Moreover, the evidence simply does not show any ankylosis of the lumbar spine.  In fact, the documented range of motion findings do not demonstrate that the joint was immobile or fixed in place.  

Further, the record demonstrates that the Veteran has not had any incapacitating episodes of back pain in the last 12 months as specifically noted by the July 2017 VA examiner.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

Accordingly, the Board finds that the evidence does not support the assignment of a higher rating for a lumbar spine disability.  The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

B.  Radiculopathy

In the July 2017 rating decision, the RO, in part, granted service connection for radiculopathy of the right lower extremity at an initial 20 percent disability rating and granted service connection for radiculopathy of the left lower extremity at an initial 10 percent disability rating, both effective May 30, 2017 under Diagnostic Code 8520. 

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.
The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Analysis

1.  Right Lower Extremity

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 20 percent disability rating for his right lower extremity radiculopathy symptoms as there is no indication that incomplete paralysis is more than moderate to warrant a disability rating in excess of 20 percent.  

The evidence demonstrates that the Veteran's radiculopathy of the right lower extremity has been manifested by pain, paresthesias and numbness.

However, an evaluation in excess of 20 percent for the right lower extremity has not been demonstrated by the evidence of record at any point during the period under appeal.  There was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  Moreover, the July 2017 VA examiner specifically described the Veteran's neurological symptoms as moderate incomplete paralysis of the sciatic nerve of the right lower extremity.  

In light of the above, the evidence of record does not support an initial rating of 40 percent for moderately severe symptoms under Diagnostic Code 8520, as the medical evidence as a whole supports a disability picture consistent with no more than moderate incomplete paralysis of the sciatic nerve of the right lower extremity. 

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the right lower extremity are wholly sensory and are moderate in degree. 

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than moderate incomplete paralysis of the sciatic nerve of the right lower extremity contemplated by the current initial 20 percent evaluation assigned.

2.  Left Lower Extremity

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 10 percent disability rating for his left lower extremity radiculopathy symptoms as there is no indication that incomplete paralysis is more than mild to warrant an initial disability rating in excess of 10 percent.  The evidence demonstrates that the Veteran had pain, paresthesias and numbness of the left lower extremity.  

However, there is no evidence of muscle loss or atrophy.  Thus, while the Veteran reported radicular numbness and there is objective evidence of sensory loss in part of the left lower extremity, there is no evidence of atrophy, or loss of muscle tone.  Additionally, VA examinations in July 2017 and November 2017 specifically determined that the Veteran had mild incomplete paralysis of the sciatic nerve of the left lower extremity.

In short, the evidence of record does not support a rating of 20 percent for moderate symptoms under Diagnostic Code 8520, as the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis. 

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the left lower extremity are wholly sensory and are mild in degree. 

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the sciatic nerve of the left lower extremity contemplated by the current initial 10 percent evaluation assigned for the radiculopathy of the left lower extremity.


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss and skin cancer, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities is through a demonstration of continuity of symptomatology.  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

A. Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran had in-service audiological evaluations during service from December 1962 to December 1968, at which time auditory thresholds were recorded. 

However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data.  The converted audiometric data are in parentheses.
Audiometric testing on a December 1962 examination revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
0(10)
-5(0)
LEFT
-5(10)
-5(5)
-5(5)
-5(5)
0(5)

Audiometric testing on a December 1968 examination specifically noted that ISO was used as the measurement.  The examination the revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-5
-5
LEFT
-10
-10
-10
-5
0

A January 2016 VA treatment report noted that the Veteran presented for a follow up appointment for his hearing aids.

The Veteran underwent a VA examination in July 2017.  

Audiometric testing in July 2017 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
45
65
LEFT
15
20
30
60
80

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  

The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or related to an event in service.  The examiner noted that the Veteran's earliest and latest in-service audiograms demonstrated normal hearing with no significant threshold shifts being observed.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss is not warranted.

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes.  Accordingly, as there is a current hearing loss disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has been conceded.

However, the Veteran's service treatment records are negative for complaints or treatments regarding a bilateral hearing loss disability.  Notably, the Veteran's most recent service treatment examination in December 1968 was negative for complaints or treatments of hearing loss and the recorded audiogram did not demonstrate hearing loss for VA compensation purposes.

Additionally, the Board notes that there are no clinical findings or diagnoses of bilateral hearing loss during service or for several years thereafter.  The first post-service evidence of a hearing loss disability is the January 2016 VA treatment report which noted that the Veteran presented for a follow up appointment for his hearing aids.

None of the private or VA treatment records show that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral hearing loss disability since service.  There was no indication in the record, to include any statements from the Veteran of hearing trouble until the January 2016 VA treatment report.  On the contrary, the lack of any findings pertaining to hearing loss during service and the essentially normal findings at service separation weigh against a finding that the Veteran's current hearing loss disability was originally manifested during service and have continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (March 1969) and the first post-service evidence of a hearing loss disability in January 2016.

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hearing loss disability, he was not diagnosed with a hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a hearing loss disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral hearing loss disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinion of record weighs against the claims as the July 2017 VA examiner determined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  In reaching this conclusion, the examiner specifically noted that there were no significant threshold shifts being observed on the Veteran's in-service audiograms.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hearing loss disability.  The benefit of the doubt doctrine is therefore not applicable, and the claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Skin disability

The Board observes that herbicide exposure has been conceded.  38 U.S.C. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309(e).  

Factual Background and Analysis

The Veteran's service treatment records are negative for treatments or complaints of a skin cancer disability.  

Notably, VA examinations in September 1969, October 1969, December 1972 and September 1975 were all negative for complaints or treatments related to a skin disability.

A December 2002 private treatment record noted complaints of an itchy, scaly scalp for the past 3 years.  The diagnosis was dermatitis and actinic keratoses.
A September 2009 VA treatment record noted a diagnosis of dermatitis.  The Veteran also reported that he had a scaly, pink area near the area of his right cheek where he had skin cancer.  It was noted that he had a past medical history of skin carcinoma in December 2005.

A March 2017 VA treatment report noted that the Veteran had invasive squamous cell carcinoma of the left cheek.

An August 2017 VA dermatology treatment note reported that the Veteran was seen in April 2017 for the removal of squamous cell carcinoma and he had concerns about present lesions.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for skin disability is not warranted.

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including (chloracne), if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).  In this instance however, chloracne has not been diagnosed.  Further, service connection for skin cancer on a presumptive basis is not warranted as the record does not show evidence of skin cancer within one year of the Veteran's separation from active duty.  In this regard, the first evidence of possible skin cancer is the treatment notes which indicated that the Veteran had a past medical history of skin carcinoma in December 2005.  Accordingly, service connection for skin cancer on a presumptive basis is not warranted as the Veteran's skin cancer did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

The Board must also consider whether the Veteran's skin cancer was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regarding service connection on a direct basis, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a skin disability and he was not diagnosed with skin cancer until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and weighs against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion otherwise suggesting that there exists a nexus between a current skin cancer disability and the Veteran's service, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  Moreover, none of the competent medical evidence of record reflects that the Veteran's skin cancer is related to his presumed exposure to herbicides.

Consequently, entitlement to service connection for a skin cancer disability is also not warranted on a direct basis.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a skin disability, to include as due to exposure to herbicides, and the claim must be denied.  


ORDER

Entitlement to a rating in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.

In its May 2017 rating decision, the RO granted service connection at an initial noncompensable rating for diabetic retinopathy of the right eye, effective November 10, 2016.  

In August 2017, the Veteran filed a notice of disagreement (NOD) as to the May 2017 rating decision regarding the assigned initial noncompensable disability rating.

While the Veteran expressed disagreement with the May 2017 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to an initial compensable evaluation for diabetic retinopathy of the right eye remains pending in appellate status and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

The Board also notes that further development and adjudication of the Veteran's higher initial rating claim may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to an initial compensable evaluation for diabetic retinopathy of the right eye, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal, to include entitlement to a TDIU, should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


